Citation Nr: 0218731	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  96-42 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977 and from January to June 1991.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000, a January 1998 Board 
decision denying service connection for a right knee 
disability was vacated, and the claim was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran aggravated a pre-existing right knee disability 
while on active duty.


CONCLUSION OF LAW

The veteran's pre-existing right knee disability was 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended to 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board also notes that, as the instant decision grants 
the benefit sought, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Thus, the 
Board finds that no additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.  

Turning to the facts, in correspondence and during a May 
2000 hearing before the undersigned Board member sitting at 
the RO, the veteran contended that a pre-existing right knee 
disability was aggravated by his duties as a state-side 
cargo handler during the Persian Gulf War.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Medical evidence demonstrates that the veteran incurred a 
disability of the right knee in November 1990 while on duty 
as a civilian police officer.  

In a June 1996 VA examination report, a VA examiner opined 
that the veteran's right knee disability "may have been 
aggravated during his physical activities of loading 
airplanes during the Desert Storm activation."

Pursuant to the Board's remand, the veteran was provided a 
VA examination in December 2000.  The report sets forth the 
veteran's right knee history, based on a review of his 
claims file, as well as his current complaints and findings.  
The examiner assessed the veteran with probable 
chondromalacia patellae, status post non-service-connected 
right knee injury with claim for aggravation of non-service-
connected injury.  The examiner stated that he would 
estimate that it was more likely than not that the veteran's 
original non-service-connected chondromalacia patellae was 
aggravated by the long periods of time the veteran was 
forced to stand and load planes for six months during Desert 
Storm activation.  The examiner supported this opinion by 
observing that the veteran had already had evidence of 
chondromalacia, with degenerative changes in the under 
surface of the patellae, and that the lifting of heavy 
weights, bending and squatting associated with the loading 
of the planes placed increased contact stress across the 
under surface of the patellae, leading to acceleration of an 
already degenerative condition.  

The relevant law states that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must 
be "chronic" as opposed to merely "acute and transitory" in 
nature.

Based on a thorough review of the record, the Board finds 
that the competent medical evidence supports the veteran's 
claim for service connection for a right knee disability on 
the basis of aggravation.  In this regard, the Board finds 
the December 2000 VA medical opinion to be highly probative.  
The opinion was based on current examination findings as 
well as a review of the claims file.  Additionally, the 
examiner set forth detailed support for his conclusion that 
it was more likely than not that the veteran's duties as a 
cargo handler while on active duty aggravated his pre-
existing right knee disability.


ORDER

Service connection for a right knee disability, based on 
aggravation, is granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

